PRESS RELEASE FOR IMMEDIATE RELEASE November 23, 2010 Contact:Guida R. Sajdak Senior Vice President, Chief Financial Officer and Treasurer Telephone: (413)594-6692 Chicopee Bancorp, Inc. Announces Completion of Fourth Stock Repurchase Plan Chicopee Bancorp, Inc. (the, “Company”) (NASDAQ: CBNK), the holding company for Chicopee Savings Bank, announced that it has completed its fourth stock repurchase program which was announced on February 26, 2010. The Company acquired 318,952 shares, or 5% of the Company’s outstanding common stock at an average purchase price of approximately $11.75 per share. Mr. William J. Wagner, President and CEO, “We are pleased to announce the successful completion of our current share repurchase program. The Board of Director’s and management, continue to believe that the repurchase of the Company’s shares at reasonable price is an attractive use of the Company's capital to maximize shareholder value.”
